        Case 1:20-cr-00040-BAH Document 220-7 Filed 05/28/21 Page 1 of 1




                                                                                       04/18/2021
                                                                                Azucena Oseguera




 Honorable Beryl A. Howell
 United States District Court
 For the District of Columbia

 Dear Chief Judge Howell,

 There is no pain like a broken heart of a grieving mother. I have known that pain. My name is
 Azucena Oseguera. I am Jessica's aunt. I have 3 daughters, but I say I have 4 because Jessica
 is like a daughter to me. I have known Jessica since she was a baby; I saw her grow into the
 wonderful woman she is: hard-working, kind , generous, and caring.

Jessica has always been hard-working ; she has not depended on anyone. When she was 15
years olds, she would come to the United States from Mexico and I would take her to Los
Angeles, where she would buy clothes. With the clothes she would buy, she would then take
them to Mexico to sell them .

Also, Jessica is extremely family-oriented. I am grateful to her because she motivated my three
girls to get an education and go to college. When she would visit us, she would have food ready
for us when we would arrive from work. Even on her days off and no matter where she was, she
would make sure all of her family was fed and taken care of.

She is an amazing daughter, sister, cousin , niece, but above all, she is an incredible mother.
There was not a day where Jessica was not with her children, and now she has not seen them
for a whole year. This is the reason why heartbreaks. As a mother, I can only imagine the pain
this has instilled in Jessica and her two children. It has been more than a year that she has not
been able to hug and kiss her children.

As a mother, Chief Judge Howell, I implore you to reflect a moment on motherhood. To face this
decision for Jessica as a mother to mother. I know my words do not carry much weight in this
decision, but I ask you to diligently consider this character reference letter before passing any
sentence. I beg for leniency in her sentencing.




Respectfully,


4v    cena CJ; ~u ~r q
IJ~cena Oseguera



                                                                                  EXHIBIT 7
